DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11203678 in view of Wojciechowski (US-10/576502. The claims have been determined to meet the nonstatutory double patenting criteria and is deemed appropriate for rejection, as the difference in scope is minor and patentably indistinct between the claims being compared. The modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove (US-2018/0312667). 

Referring to claims 1, 8-12. Colgrove discloses “Thermoplastic Compositions, Methods, Apparatus and Uses”. See Figs. 1-5 and respective portions of the specification. Colgrove discloses a screening surface, comprising: multiple independent screen elements (416, Fig. 3) that are each single thermoplastic injection molded pieces having openings sizes in a range from approximately 38 microns to approximately 150 microns (See at least Sect. 0024-0025, 0042) wherein the screen elements are configured to be secured to a support structure to thereby form a continuous screening surface (See Fig. 3). Colgrove further discloses wherein each screen element has a screening surface that has an open screening area of approximately 5% to approximately 35% of a total area of the screening surface (See at least Sect. 0012).  and wherein the screen elements are attached to the support structure via laser welding  (See at least Sect. 00058).  Colgrove doesn’t disclose the opening being elongated slots having a distance of approximately 43 to 106 microns between inner surfaces of 

Referring to claims 2, 13-15. Colgrove discloses wherein the screen elements comprise: screen openings that are elongated slots having substantially uniform length L along a first direction and substantially uniform width W along a second direction; and surface elements that are elongated members separating the screen openings, the surface elements having a thickness T along the second direction that is in a range from approximately 70 microns to approximately 400 microns (See Sect. 0023).  Colgrove further discloses wherein the Length L of the screen openings is in a range from approximately 0.7mm to approximately 2mm (See at least Sect. 0023). 

Referring to claims 3-7. Colgrove discloses wherein,  the surface element thickness T is approximately 0.014 inch, 0.07 inch, 0.005 inch, or 0.003 inch, and the open screening area is in a respective range from approximately from 6% to 24%, 10% to 28%, 12% to 32%, or 13% to 33%, of a total area of the continuous screening surface (See Sect. 0023). 

Referring to claim 16-17. Colgrove discloses wherein the support structure (414) further includes support structure openings, and wherein at least one of the screen elements is secured to the support structure over one or more support structure openings such that the screening surface is a continuous screening surface (See at least Fig. 3). 

Referring to claim 18. Colgrove discloses wherein the support structure is a subgrid (414) (See at least Sect. 0026).

Referring to claims 19-21. Colgrove discloses wherein the subgrid includes multiple elongated subgrid structural members forming a grid framework having grid openings; and the screen elements each include a plurality of screen element support members, wherein the subgrid structural members provide mechanical support to the screen element support members and wherein a spacing of the subgrid structural members is configured to correspond to a spacing of the screen element support members, and multiple independent subgrids are permanently secured to one another to form the support structure, and the screening surface and the support structure form a screen assembly that is an independent structure configured to be removably secured to a vibratory screening machine (See at least Sect. 0026-0028 & at least Figs. 3,3A). 

Referring to claim 22. Colgrove discloses wherein, each screen element further comprises a first adhesion arrangement; and the support structure comprises a 

Referring to claims 23-36. With respect to claims 25-30, the method described in these claims would inherently result from the use of Colgrove’s “Thermoplastic Compositions, Methods, Apparatus and Uses” as advanced above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653